Name: 85/100/EEC: Commission Decision of 21 December 1984 authorizing the Italian Republic to extend intra- Community surveillance in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade policy;  plant product
 Date Published: 1985-02-09

 Avis juridique important|31985D010085/100/EEC: Commission Decision of 21 December 1984 authorizing the Italian Republic to extend intra- Community surveillance in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the Italian text is authentic) Official Journal L 038 , 09/02/1985 P. 0029 - 0029*****COMMISSION DECISION of 21 December 1984 authorizing the Italian Republic to extend intra-Community surveillance in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the Italian text is authentic) (85/100/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 115 thereof, Whereas the Commission, by Decision 84/22/EEC (1), authorized the Italian Republic to introduce until 31 December 1984 intra-Community surveillance in respect of imports of bananas falling within subheading 08.01 B of the Common Customs Tariff, originating in certain third countries other than ACP States (2), and put into free circulation in the other Member States; Whereas on 5 December 1984 the Italian Government submitted a request to the Commission for authorization to maintain such surveillance until 31 December 1985; Whereas the Italian Government points out that the circumstances which led the Commission to adopt Decision 84/22/EEC persist, namely: the need to ensure the effectiveness of the commercial policy measures which the Italian Republic has to implement in respect of imports of bananas originating in certain third countries other than ACP States in order to fulfill the requirements of Protocol 4 to the LomÃ © Convention; Whereas, nevertheless, taking into account the data already supplied to the Commission, some additional information is required regarding access and advantages on the Italian market for exports of bananas originating in ACP States, particularly Somalia, which is a traditional supplier of that market; whereas, with regard to Somalia in particular, information should be made available on its production capacity and its export forecasts, as well as the effect of imports in free circulation on its exports; Whereas, in these circumstances, authorization should be given to the Italian Republic to extend the intra-Community surveillance of imports of the products in question until 30 June 1985, without prejudice to a review of the situation in the light of the conclusions to be drawn from the information requested from the Italian Government, HAS ADOPTED THIS DECISION: Article 1 The period of validity of Decision 84/22/EEC is hereby extended to 30 June 1985 without prejudice to a review of the situation. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 21 December 1984. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 20, 25. 1. 1984, p. 18. (2) Bolivia, Canada, Colombia, Costa Rica, Cuba, Dominican Republic, Ecuador, El Salvador, Guatemala, Nicaragua, Panama, Philippines, USA, Venezuela, Honduras, Haiti, Mexico.